Citation Nr: 1117413	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-26 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The claims were previously before the Board in April 2010, at which time the Board denied service connection for bilateral hearing loss and tinnitus.  In a January 2011 order on a Joint Motion for Partial Remand, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision to the extent that it denied service connection for bilateral hearing loss and tinnitus and remanded those claims for additional development.

The issue of entitlement to non-service-connected pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran was scheduled for a VA audiological examination in June 2008; however, the Veteran's daughter cancelled the examination with an explanation that the Veteran cannot leave the house due to his dementia and paranoia of the outside world.  Because there was neither medical evidence of bilateral hearing loss or tinnitus, nor any medical opinion that either disability was etiologically related to the Veteran's service, the Board denied the claims in its April 2010 decision.

In the January 2011 Joint Motion for Partial Remand, the parties stated that there are unique situations in which the Secretary may determine that a veteran is unable to participate in a VA examination under regular conditions and may direct the RO to attempt to send an examiner to the Veteran.  See Bolton v. Brown, 8 Vet. App. 185 (1995) (directing VA to send an examiner to an incarcerated veteran).  The parties noted that incarcerated veterans are entitled to the same care and consideration given to other veterans, citing Wood v. Derwinski, 1 Vet. App. 190 (1991), and stated that this Veteran (given his home confinement) is entitled to the same such care and consideration.  The parties therefore agreed, and the Court ordered upon the Joint Motion, that the Board failed in its duty to assist.

The Board notes a newly-submitted March 2011 statement from Providence Medical Group, indicates that the Veteran has been placed in an adult foster home due to his medical conditions and is indeed homebound.

The joint motion states that a remand is necessary in order for VA to make another attempt to provide the Veteran an audiological examination.  If an in-home examination is not feasible, the RO should so inform the Veteran and reschedule an examination outside the home that best accommodates the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should secure for association with the claims file copies of the complete clinical records of all VA evaluations and/or treatment the Veteran has received for hearing loss and/or tinnitus.  He should assist in this matter by identifying where and when treatment for these disabilities was provided.

2.  The RO should then arrange for an audiological evaluation of the Veteran (with audiometric studies) at his place of residence, if such may be authorized, to determine the presence and likely etiology of any hearing loss disability and/or tinnitus.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  

If an in-home VA audiological examination cannot be authorized, the RO should afford the Veteran another opportunity for a VA audiological examination at a VA facility.

Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

(a) Does the Veteran have a hearing loss disability (by VA standards in either ear/ both ears?  Does the Veteran have tinnitus?

(b) If a hearing loss disability is found, what is the most likely etiology for such hearing loss?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to the Veteran's active duty service, including as due to documented exposure to noise trauma therein?  

(c) If tinnitus is reported, what is the most likely etiology for it?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to the Veteran's active duty service, including as due to documented exposure to noise trauma therein?

     The examiner must explain the rationale for all opinions.

3.  The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  If the Veteran was not examined, and if an in-home VA examination was not provided, the RO should include a statement explaining why an in-home VA audiological examination could not be provided.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


